MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                           FILED
the defense of res judicata, collateral
estoppel, or the law of the case.                                                 Oct 21 2020, 9:05 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Daniel J. Vanderpool                                     Curtis T. Hill, Jr.
Warsaw, Indiana                                          Attorney General of Indiana

                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         October 21, 2020
of the Parent–Child Relationship                         Court of Appeals Case No.
of K.J. and L.J. (Minor                                  20A-JT-974
Children)                                                Appeal from the Wabash Circuit
and                                                      Court
                                                         The Honorable Robert R.
V.S. (Mother),                                           McCallen III, Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         85C01-1909-JT-18
        v.                                               85C01-1909-JT-19

The Indiana Department of
Child Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020          Page 1 of 14
      Bradford, Chief Judge.



                                                Case Summary
[1]   V.S. (“Mother”) is the biological mother of K.J. (born April 23, 2015) and L.J.

      (born March 2, 2016) (collectively, the “Children”).1 In October of 2017, the

      Children were adjudicated to be children in need of services (“CHINS”) due to

      Mother’s substance abuse. In September of 2019, the Department of Child

      Services (“DCS”) petitioned for the termination of Mother’s parental rights to

      the Children. On April 2, 2020, the juvenile court ordered that Mother’s

      parental rights to the Children be terminated. Mother contends that the juvenile

      court’s termination of her parental rights was clearly erroneous. Because we

      disagree, we affirm.



                                 Facts and Procedural History
[2]   In September of 2017, DCS petitioned for the Children to be adjudicated

      CHINS due to Father’s and Mother’s substance abuse, and the Children were

      removed from their parents’ care. On October 24, 2017, the juvenile court

      adjudicated the Children to be CHINS. On December 5, 2017, the juvenile

      court entered its dispositional order, ordering Mother to, inter alia, maintain

      contact with DCS, enroll in programs recommended by the Family Case




      1
          Father consented to the termination of his parental rights and does not participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020                        Page 2 of 14
      Manger (“FCM”), maintain safe and suitable housing, refrain from using illegal

      substances or consuming alcohol, complete a substance-abuse assessment and

      follow all recommendations, submit to random drugs screens, and attend all

      visitation with the Children. On September 4, 2019, DCS petitioned for the

      termination of Mother’s parental rights to the Children. The juvenile court held

      a factfinding hearing regarding DCS’s termination petitions over several days

      on October 24, 2019, and January 28, and February 18, 2020.


[3]   At the hearing, FCM Cora Kennedy testified that Mother had never completed

      a substance-abuse treatment program and her participation in drug screening

      throughout this matter had been sporadic. FCM Kennedy also testified that she

      would not recommend the Children be returned to Mother’s care because

      “[t]here’s been very frequent incarceration, continued substance use, regardless

      of the intervention put in place,” and there were still issues that Mother has not

      “taken care of regarding herself and her own personal needs that lead to

      substance use. She has not been able to maintain housing at all due to her

      incarceration.” Tr. Vol. III pp. 25–26. FCM Kennedy stated that DCS believed

      the best outcome for the Children was adoption, especially given Mother’s

      substance abuse. Regarding Mother’s substance abuse, FCM Kennedy noted

      that “we’ve gone down several different avenues for treatment, different styles

      of substance use treatment, that have not been yet successful … DCS does not

      need to be involved throughout [the Children’s] entire life until she is able to

      find what works for her.” Tr. Vol. III p. 28.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 3 of 14
[4]   Court-appointed special advocate Kiley Gunter (“CASA Gunter”) also testified

      at the hearing, stating that she believed it was in the Children’s best interests

      that Mother’s parental rights be terminated. Her belief was based on the fact

      that “this case has been going on for too long. The children need permanency.

      And with mother being just in and out of incarceration and working through

      substance abuse, I have not been able to believe that they can achieve

      permanency through mother right now at this time.” Tr. Vol. III p. 48.


[5]   The records of Mother’s drug screen results were admitted into evidence, which

      indicated that she had tested positive on the following dates for illegal

      substances:


                  • January 6, 2017—alcohol metabolite

                  • January 17, 2017—THC

                  • January 19, 2017—THC

                  • February 18, 2017—THC

                  • September 8, 2017—THC

                  • June 6, 2018—fentanyl, codeine, and morphine

                  • January 29, 2019—buprenorphine and norbuprenorphine

                  • February 4, 2019—buprenorphine and norbuprenorphine

                  • February 5, 2019—buprenorphine and norbuprenorphine

                  • February 11, 2019—buprenorphine and norbuprenorphine

                  • February 12, 2019—buprenorphine and norbuprenorphine


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 4 of 14
                  • June 27, 2019—amphetamine, methamphetamine,
                    norfentanyl, and morphine

                  • July 2, 2019—amphetamine and methamphetamine

                  • July 5, 2019—amphetamine and methamphetamine

                  • July 8, 2019—amphetamine and methamphetamine

                  • July 9, 2019—amphetamine, methamphetamine, and
                    THC

                  • July 11, 2019—amphetamine, methamphetamine, and
                    THC

                  • August 14, 2019—amphetamine and methamphetamine

                  • August 15, 2019—amphetamine, methamphetamine, and
                    norfentanyl


[6]   Following the factfinding hearing, the juvenile court made the following

      findings of fact:


              On February 2, 2018, the first review hearings in the underlying
              CHINS cases were held. Both parents appeared in person and by
              counsel.

              By then, [Mother] had been charged with Unlawful Possession of
              a Syringe and Maintaining a Common Nuisance, both Level 6
              Felonies, as well as Possession of Paraphernalia, a Class C
              Misdemeanor, in Cause No. 85D01-1801-F6-102. On April 20,
              2018, she pled guilty to the Unlawful Possession of a Syringe
              charge. She was sentenced to 1 ½ years with all but time served
              suspended and she was placed on formal probation. On May 30,
              2018, a petition to revoke [Mother’s] probation was filed alleging
              she tested positive for methamphetamine and heroin and that she
              committed another offense. The other offense was Unlawful

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 5 of 14
        Possession of a Syringe, a Level 6 Felony (Cause No. 85D01-
        1805-F6-564).

        On June 1, 2018, permanency hearings were held in the
        underlying CHINS cases. [Mother] appeared in person, in the
        custody of the Wabash County Sheriff, and by counsel. [Father]
        did not appear. During the permanency hearings, the Court
        granted DCS’ request to file concurrent plans of termination of
        parental rights. Orders approving the concurrent plan were
        entered on June 13, 2018.

        On June 19, 2018, a second petition to revoke [Mother’s]
        probation was filed alleging she again tested positive for
        methamphetamine. On July 6, 2018, a third petition to revoke
        [Mother’s] probation alleging the same allegations as the second
        petition was filed. In that case, [Mother] was conditionally
        released to the Serenity House, which she described as a half-way
        house, in Warsaw, Indiana.

        On September 6, 2018, a fourth petition to revoke [Mother’s]
        probation was filed alleging that [Mother] had been expelled
        from the Serenity House for failing to follow the rules and that
        she had not notified probation of a change of address. A warrant
        for her arrest was issued. On September 17, 2018, [Mother] was
        arrested. [Mother] admitted to not seeing her children between
        September 6, 2018, and the date of her arrest, as she was evading
        the warrant.

        On December 10, 2018, both of [Mother’s] pending criminal
        cases were resolved by a combined plea agreement. In Cause No.
        85D01-1801-F6-102, [Mother] admitted to the second and third
        petitions to revoke her probation and the first and fourth were
        dismissed. In Cause No. 85D01-1805-F6-564, [Mother] pled
        guilty to Unlawful Possession of a Syringe, a Level 6 Felony.
        Sentencing in each case was taken under advisement and
        [Mother] was ordered to enter and successfully complete the
        Wabash County Drug Court Program.


Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 6 of 14
        On January 8, 2019, the DCS filed Verified Petitions for
        Involuntary Termination of the Parent-Child Relationship in
        Cause Nos. 85C01-1901-JT-2 & 3. By this time, [Mother] was
        active in drug court.

        On January 11, 2019, a review hearing was held in the
        underlying CHINS cases, [Mother] appeared in person and by
        counsel.

        On June 7, 2019, due to [Mother’s] compliance with drug court
        and her sobriety, the petitions to terminate parental rights were
        dismissed.

        On July 12, 2019, permanency hearings were held in the
        underlying CHINS cases. [Mother] appeared in person and by
        counsel. [Father] also appeared in person. [Mother] was still
        participating in drug court.

        On or about August 27, 2019, petitions to terminate [Mother’s]
        participation in drug court were filed in her pending criminal
        cases. She was thereafter terminated, as unsuccessful, from drug
        court.

        On September 4, 2019, these proceedings were initiated by the
        filing of new petitions to terminate parental rights.

        On or about October 29, 2019, a disposition hearing was held in
        Cause No. 85D01-1801-F6-102. [Mother] was ordered to serve
        16 months of her previously suspended sentence, consecutive to
        Cause No. 85D01-1805-F6-564. She was authorized to serve her
        time on electronic home detention (EHD). Sometime during her
        EHD placement, [Mother] was also participating in Medically
        Assisted Treatment (MAT) to help curb her appetite for illegal
        drugs. On December 13, 2019, a petition was filed to revoke
        [Mother’s] participation in EHD and a warrant was issued. That
        ended her participation in MAT.

        Similarly, on or about October 29, 2019, [Mother] was sentenced
        in Cause No. 85D01-1805-F6-564. She was sentenced to 2 years

Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 7 of 14
              with 1 ½ years suspended. As a term of her probation she was
              ordered to enter and complete all requirements of the MAT
              program. As mentioned above, MAT was terminated. Also, on
              December 13, 2019, a petition to revoke [Mother’s] EHD was
              filed. She remains incarcerated while that petition is pending. A
              pretrial conference is scheduled for March 30, 2020.

              On January 10, 2020, a periodic review hearing was held in the
              underlying CHINS cases. [Mother] appeared in person, in the
              custody of the Sheriff, and by counsel. [Father] failed to appear.
              Again, [Father’s] attorney had withdrawn. Order[s] on Periodic
              Review were entered that same date. As the orders reflect:
              [Mother and Father] have not complied with the case plans;
              neither have enhanced their ability to fulfill their parental
              obligations; the DCS has made reasonable efforts to reunify or
              preserve the family; and, placement outside the home of the
              parents should continue.

              [Mother] has been to a half-way house. [Mother] has participated
              in a drug court program. [Mother] has received medically
              assisted treatment. All efforts ended unsuccessfully. She
              continued to use illegal drugs.

      Appellant’s App. pp. 22–24 (footnotes omitted). On April 2, 2020, the juvenile

      court terminated Mother’s parental rights to the Children.



                                 Discussion and Decision
[7]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). “Though

      it’s been oft-stated, it bears repeating: the parent–child relationship is one of the

      most valued relationships in our culture.” Matter of M.I., 127 N.E.3d 1168,


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 8 of 14
      1170–71 (Ind. 2019) (internal quotations and citations omitted). Parental rights,

      however, are not absolute and must be subordinated to the child’s interests

      when determining the proper disposition of a petition to terminate the parent–

      child relationship. Bester, 839 N.E.2d at 147. Therefore, when parents are

      unwilling or unable to fulfill their parental responsibilities, their rights may be

      terminated. Id.


[8]   In reviewing the termination of parental rights on appeal, we neither reweigh

      the evidence nor judge the credibility of witnesses. Doe v. Daviess Cty. Div. of

      Children & Family Servs., 669 N.E.2d 192, 194 (Ind. Ct. App. 1996), trans. denied.

      We consider only the evidence and reasonable inferences therefrom which are

      most favorable to the juvenile court’s judgment. Id. Where, as here, a juvenile

      court has entered findings of facts and conclusions of law, our standard of

      review is two-tiered. Id. First, we determine whether the evidence supports the

      factual findings, second, whether the factual findings support the judgment. Id.

      The juvenile court’s findings and judgment will only be set aside if found to be

      clearly erroneous. Id. A finding is clearly erroneous if no facts or inferences

      drawn therefrom support it. In re R.J., 829 N.E.2d 1032, 1035 (Ind. Ct. App.

      2005). “A judgment is clearly erroneous if the findings do not support the

      juvenile court’s conclusions or the conclusions do not support the judgment.”
Id. When the juvenile court’s findings are unchallenged on appeal, we accept

      them as true. See In re S.S., 120 N.E.3d 605, 610 (Ind. Ct. App. 2019).




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 9 of 14
[9]   Indiana Code section 31-35-2-4(b) dictates what DCS is required to establish to

      support a termination of parental rights. Of relevance to this case, DCS was

      required to establish by clear and convincing evidence


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]

                        [and]

               (C) that termination is in the best interests of the child[.]


      Ind. Code § 31-35-2-4(b)(2).2 In challenging the sufficiency of the evidence to

      sustain the termination of her parental rights, Mother contends that the juvenile

      court erred by concluding that (1) there is a reasonable probability that the

      conditions that resulted in the Children’s removal would not be remedied, (2)

      the continuation of the parent–child relationship posed a threat to the




      2
       It is not disputed that the Children had been removed from Mother for at least six months under a
      dispositional decree and that there was a satisfactory plan for the care and treatment of the Children, both
      required findings pursuant to Indiana Code section 31-35-2-4(b)(2).

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020                    Page 10 of 14
       Children’s well-being, and (3) termination of her parental rights was in the

       Children’s best interests.



                    I. Indiana Code Section 31-35-2-4(b)(2)(B)
[10]   Mother contends that there is insufficient evidence to establish a reasonable

       probability that the conditions that resulted in the Children’s removal would

       not be remedied or that the continued parent–child relationship posed a threat

       to the Children’s well-being. Because Indiana Code section 31-35-2-4(b)(2)(B) is

       written in the disjunctive, DCS was only required to establish one of the

       circumstances. We choose to first address Mother’s contention that the juvenile

       court erred by concluding that the conditions which resulted in the Children’s

       removal would not be remedied.


               In determining whether the conditions that resulted in the
               child[ren]’s removal … will not be remedied, we engage in a two-
               step analysis[.] First, we identify the conditions that led to
               removal; and second, we determine whether there is a reasonable
               probability that those conditions will not be remedied. In the
               second step, the trial court must judge a parent’s fitness as of the
               time of the termination proceeding, taking into consideration
               evidence of changed conditions—balancing a parent’s recent
               improvements against habitual pattern[s] of conduct to determine
               whether there is a substantial probability of future neglect or
               deprivation. We entrust that delicate balance to the trial court,
               which has discretion to weigh a parent’s prior history more
               heavily than efforts made only shortly before termination.
               Requiring trial courts to give due regard to changed conditions
               does not preclude them from finding that parents’ past behavior
               is the best predictor of their future behavior.


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 11 of 14
       In re E.M., 4 N.E.3d 636, 642–43 (Ind. 2014) (cleaned up).


[11]   The condition that led to the Children’s removal was Mother’s substance abuse.

       We conclude that DCS produced ample evidence to establish a reasonable

       probability that this condition would not be remedied. Throughout this matter,

       Mother has failed to maintain sobriety and has consistently chosen a life of

       substance abuse over parenting her children. Although Mother’s participation

       in drug screening was sporadic from January of 2017 to August of 2019, she

       tested positive eighteen times for myriad illegal substances, including THC,

       buprenorphine, norbuprenorphine, fentanyl, norfentanyl, amphetamine,

       methamphetamine, codeine, and morphine. Because of her substance abuse,

       Mother was convicted on two different occasions for Level 6 felony Unlawful

       Possession of a Syringe and was incarcerated at the time her parental rights

       were terminated. Mother violated the terms of her probation multiple times and

       was unsuccessful at completing programs designed to curb her substance abuse,

       including the Serenity House, medically assisted treatment, Wabash County

       Drug Court, and home detention. Given Mother’s consistent substance abuse

       and interactions with the criminal justice system, the juvenile court did not

       clearly err by concluding that the conditions that led to the Children’s removal

       would not be remedied.3




       3
        Because we have concluded that the juvenile court did not err in this regard, we need not address Mother’s
       contention that there was insufficient evidence to conclude that the continued parent—child relationship
       posed a threat to the Children’s well-being.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020                 Page 12 of 14
                    II. Indiana Code Section 31-35-2-4(b)(2)(C)
[12]   Mother contends that there is insufficient evidence to support the juvenile

       court’s conclusion that termination of her parental rights was in the Children’s

       best interests. We are mindful that, in determining what is in the best interests

       of the children, the juvenile court must look beyond factors identified by DCS

       and consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind.

       Ct. App. 2009). The juvenile court need not wait until the children are

       irreversibly harmed before terminating the parent–child relationship because it

       must subordinate the interests of the parents to those of the children. McBride v.

       Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct. App.

       2003). We have previously held that recommendations from the FCM and

       CASA to terminate parental rights, in addition to evidence that conditions

       resulting in removal will not be remedied, is sufficient evidence to show that

       termination is in the children’s best interests. In re J.S., 906 N.E.2d at 236.


[13]   FCM Kennedy testified that she believed adoption was the best outcome for the

       Children. CASA Gunter testified that she believed termination of Mother’s

       parental rights was in the Children’s best interests. While this testimony

       coupled with our previous conclusion that there was sufficient evidence to show

       that the conditions of removal would not be remedied is sufficient to support

       the juvenile court’s termination of Mother’s parental rights, it is not as though

       this testimony is unsupported by other evidence in the record.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 13 of 14
[14]   Mother has consistently failed to address her substance-abuse issues throughout

       this matter, and our review of the record does not persuade us that she is serious

       about addressing them in the near future. Due to periods of incarceration

       throughout this matter, Mother has also failed to maintain safe and suitable

       housing. Moreover, the Children are doing well in their current placement,

       especially L.J., who has special medical needs due to her heart transplant.

       Considering the totality of the evidence, Mother has failed to establish that the

       juvenile court’s determination that termination of her parental rights was in the

       Children’s best interest was clearly erroneous.


[15]   The judgment of the juvenile court is affirmed.


       Najam, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-974| October 21, 2020   Page 14 of 14